DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi et al. (US 2018/0075490) in view of Kaleal (US 2016/0086500).

Regarding claim 1, Chintalapoodi discloses an apparatus, comprising: at least one processor to obtain signals and/or states representative of behavioral profile content for a particular user, the behavioral profile content to include a plurality of parameters representative at least in part of a current behavioral state and/or biological state of the particular user (see para. 0030, 0034, 0060, 0063, 0083, where Chintalapoodi discusses detecting the mood of a user and monitoring physiological parameters, such as heart rate, pulse oximetry, respiratory rate, and/or blood pressure); and 
 (see para. 0023, where Chintalapoodi discusses a storage server; see para. 0035, where Chintalapoodi discusses the user’s emotional profile state based behavioral and physiological data; see para. 0073, where Chintalapoodi discusses different modes).
Chintalapoodi expressly teach wherein the at least one processor to execute one or more operations to determine one or more patterns, relationships or correlations, or any combination thereof, between the behavioral profile content and one or more parameters representative of interactive game content to be currently consumed by the particular user and to generate one or more recommendations directed to improvement of a future biological state of the particular user with respect to hunger or dehydration, or a combination thereof, the one or more recommendations to be communicated to the particular user via the content to be currently consumed by the particular user.
However, Kaleal teaches wherein the at least one processor to execute one or more operations to determine one or more patterns, relationships or correlations, or any combination thereof, between the behavioral profile content and one or more parameters representative of interactive game content (see figure 17, para. 0035, 0217, where Kaleal discusses interactive gaming programs evaluating the user's physical and physiological activity data) to be currently consumed by the particular user and to generate one or more recommendations directed to improvement of a future biological state of the particular user with respect to hunger or dehydration, or a combination thereof, the one or more recommendations to be communicated to the particular user via the content to be currently consumed by the particular user (see para. 0215, 0227, 0231, 0273,  where Kaleal discusses that displays the user’s health condition such as hydration level; see para. 0169, 0172, where Kaleal discusses displaying an avatar reaction that advises the user to perform or react based on the detected biophysical condition, such as adjusting the exercise or drinking water or high electrolyte fluids).  

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chintalapoodi in this manner in order to improve the state of a user by taking into account external factors in the user’s environment that would affect the state of the user.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chintalapoodi, while the teaching of Kaleal continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating external factors that can properly affect the state of a user.  The Chintalapoodi and Kaleal systems perform physical detection of a person, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Chintalapoodi and Kaleal teach wherein the at least one processor to obtain the behavioral profile content for the particular user at least in part from a behavioral content processor dedicated at least in part to generation of behavioral profile content, wherein the behavioral content processor to process signals and/or states obtained from one or more sensors to generate one or more specified sets of parameters representative at least in part of current behavioral states and/or biological (see para. 0030, 0034, 0060, 0063, where Chintalapoodi discusses detecting the mood of a user and monitoring physiological parameters, such as heart rate, pulse oximetry, respiratory rate, and/or blood pressure), wherein the behavioral profile content is available to be utilized by a plurality of devices, systems or processes for one or more of a plurality of applications and/or purposes (see para. 0313, where Kaleal discusses the user data available in a plurality of applications).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi with Kaleal to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.

Regarding claim 3, Chintalapoodi teaches wherein the at least one processor to repetitively obtain updated behavioral profile content (see para. 0084, where Chintalapoodi discusses updating a user profile database). 
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi with Kaleal to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.

Regarding claim 4, Chintalapoodi teaches wherein the behavioral profile content for the particular user to comprise a plurality of parameters representative of focal point, excitement, anger, fear, fatigue, dehydration or focus/distraction, or any combination thereof (see para. 0063, where Chintalapoodi discusses neutral to other peak emotions, such as sad, anger, contempt, fear, surprise, confused, tender, during viewing of the content item on the first electronic device).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi with Kaleal to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.

Regarding claim 5, Chintalapoodi and Kaleal teach wherein the behavioral profile content for the particular user to include one or more parameters representative of pre-breakthrough, silent like, regret/error acknowledgment, hunger, sloppiness/precision, empathy, confusion or social engagement level, or any combination thereof (see para. 0063, where Chintalapoodi discusses user confusion; see para. 0215, 0227, 0231, 0273, where Kaleal discusses that displays the user’s health condition such as hydration level).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi with Kaleal to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.

Regarding claim 6, Chintalapoodi teaches wherein the at least one processor to generate the one or more recommendations further based at least in part on one or more parameters representative of; general sentiment; location; time of day; or presence, identity, or state of an external individual (see para. 0040, where Chintalapoodi discusses time and mood of user).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi with Kaleal to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.

Regarding claim 7, Kaleal teaches wherein the one or more operations to comprise one or more machine learning operations (see para. 0294, where Kaleal discusses machine learning technique).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi with Kaleal to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.

Regarding claim 8, Chintalapoodi teaches wherein the at least one processor to generate the one or more recommendations directed to the improvement of the future biological state of the particular user with respect to hunger or dehydration, or the combination thereof, further based at least in part on one or more parameters representative of a presence and/or identity of an external individual other than the particular user (see figure 7B, para. 0069-0070, where Chintalapoodi discusses controlling the display of content. The adjustment is selected based on the state of the human).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Regarding claim 10, Chintalapoodi teaches wherein the at least one processor to execute the one or more to generate the one or more recommendations directed to the improvement of the future biological state of the particular user with respect to hunger or dehydration, or the combination thereof, to include alteration of the interactive game content to be currently consumed by the particular user to induce the particular user to take action to address hunger or dehydration, or the combination thereof (see para. 0083-0084, where Chintalapoodi discusses machine learning to the state of the human).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi with Kaleal to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.

Regarding claim 11, Kaleal teaches wherein the alteration of the interactive game content to be currently consumed by the particular user to induce the particular user to take action to address hunger or dehydration, of the combination thereof, to include generation of suggestive content within the interactive game content (see para. 0215, 0227, 0231, 0273,  where Kaleal discusses that displays the user’s health condition such as hydration level; see para. 0169, 0172, where Kaleal discusses displaying an avatar reaction that advises the user to perform or react based on the detected biophysical condition, such as adjusting the exercise or drinking water or high electrolyte fluids; see para. 0217, where Kaleal discusses content within a gaming mode).  


Claim 12 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 3 as pertaining to a corresponding method.

Regarding claim 14, Chintalapoodi teaches wherein the behavioral profile content for the particular user comprises a plurality of parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, focus/distraction, pre-breakthrough, silent like, regret/error acknowledgment, probable focal point, hunger, sloppiness/precision, empathy, confusion, or social engagement level, or any combination thereof (see para. 0063, where Chintalapoodi discusses detecting user confusion).
The same motivation of claim 1 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi with Kaleal to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.

Claim 15 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 16 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 10 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 11 as pertaining to a corresponding method.
s 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi et al. (US 2017/0200449) in view of Kaleal (US 2016/0086500) in view of Frank et al. (US 2016/0224803).

Regarding claim 9, Chintalapoodi and Kaleal do not expressly teach wherein the at least one processor to execute the one or more operations to identify a silent like for the particular user.  However, Frank teaches wherein the at least one processor to execute the one or more operations to identify a silent like for the particular user (see para. 0132, 0208, 0586, 0595, 0638, 0869, where Frank discusses detecting nonverbal facial expressions of a person such as smiling that indicates approval to events).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chintalapoodi and Kaleal with Frank to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform user’s physical and emotional detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chintalapoodi and Kaleal in this manner in order to improve the state of a user by taking into account external factors in the user’s environment that would affect the state of the user.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chintalapoodi and Kaleal, while the teaching of Frank continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating external factors that can properly affect the state of a user.  The Chintalapoodi, Kaleal, and Frank systems perform physical detection of a person, therefore 

Claim 17 is rejected as applied to claim 9 as pertaining to a corresponding method.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “…wherein the interactive game content currently being consumed by the particular user comprises visual content, and wherein the generating the one or more recommendations directed to improvement of the future biological state of the particular user with respect to hunger or dehydration, or the combination thereof, includes selection and/or modification of tailoring signage within the interactive game content currently being consumed by the particular user to induce the particular user to take action to address hunger or dehydration, or the combination thereof.”

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663